Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 1 of 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTPILOT DAMAGES LLC, et
al.,

21-cv-432 (JSR)
Plaintiffs,

-against- OPINION AND ORDER

 

TRUSTPILOT, INC.,

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

Defendant Trustpilot, Inc. (“Trustpilot”) operates
trustpilot.com, a website that publishes crowd-sourced reviews of
businesses. Business customers can purchase annual Trustpilot
subscriptions that allow businesses to access consumer insight
data and to control how reviews of the business are displayed
online. Trustpilot automatically renews these subscriptions unless
subscribers notify the company of their desire to cancel. Plaintiff
Trustpilot Damages LLC (“TDL”), an entity formed for the purpose
of this lawsuit, claims that Trustpilot “designed its system to
force auto-renewals” after a spate of bad press convinced business
customers that annual Trustpilot subscriptions were not worth the
cost. According to TDL, Trustpilot tricked business customers into
paying for annual subscriptions by sending renewal reminder emails
that were likely to get caught in spam filters, because those

emails came from the domain name trustpilot.net.

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 2 of 28

On behalf of themselves and a putative class of Trustpilot
subscribers, TDL and co-plaintiff Tumbaco Inc., a Florida-based
company doing business as Quasar Expeditions (“Quasar”), sue
Trustpilot for breach of contract, breach of the implied covenant
of good faith and fair dealing, unjust enrichment, violation of
New York General Business Law § 349, and violation of similar
unfair business practices statutes in other states. Before the
court is Trustpilot’s motion to dismiss the Amended Complaint for
failure to state a claim. After careful consideration, the Court

hereby grants the motion to dismiss.

FACTUAL AND PROCEDURAL BACKGROUND

rT. Factual Allegations

 

According to the Amended Complaint, Trustpilot, as noted,
operates a website, trustpilot.com, that publishes crowd-sourced
reviews of businesses. Am. Compl. at 7 1-2, 22. Consumers can post
reviews for free. Id. at @ 2. Trustpilot sells business
subscriptions for $2,400 a year. Id. at { 36. Subscribing
businesses can access consumer insight data and display “positive
reviews [and] . . . ‘badges’ showing good ratings[] on their own
websites and social media.” Id. at 3, 36. Trustpilot
subscriptions are governed by a subscription agreement. See id. at
G 86; Silverstein Decl., ECF No. 27, at Ex. 2 (“Service

Subscription Agreement”). The subscriber agreement contains an

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 3 of 28

autorenewal provision: subscribers are automatically reenrolled
unless they provide Trustpilot with notice of their intent to
cancel their subscriptions. Am. Compl. W7 4.

TDL is an Iowa limited liability company with an office in
New York. Id. at @ 17. The entity “was formed to obtain justice
“for Trustpilot subscribers affected by the violations described”
in the Amended Complaint. Id. TDL is the assignee of the causes of
action possessed by “at least one Trustpilot customer”
(“Assignor”), who subscribed to Trustpilot in November 2017. Id.
at § 17-18. Assignor is headquartered in New York. Id. at @ 18.
Assignor received over a hundred emails from the trustpilot.com
domain, followed in October 2019 by an autorenewal email from the
trustpilot.net domain. Id. at 9 19, 55 n.18. Because Assignor’s
email client routed the autorenewal email to the junk folder,
Assignor did not see the email until after the subscription had
already been renewed. Id. at 9 17-19, 55 n.18.

Quasar is a Florida company that “organizes land and sea
travel experiences in South America.” Id. at 20. Quasar
subscribed to Trustpilot on or around March 12, 2015. Id. at 7 21.
Quasar received over a hundred emails from the trustpilot.com
domain. Id. In March 2018, when Quasar received an autorenewal
notice from the trustpilot.net domain, the Outlook email program
flagged the message as junk. Id. Quasar did not read the email

“until it was too late to cancel.” I™d.

3
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 4 of 28

According to the Amended Complaint, the autorenewal emails
“summarily stated the Customer’s ‘plan will renew,’ without
further detail about when, under what terms, and subject to what
cancellation protocols, renewal would occur.” Id. at { 52. The
emails did not “assert that the Customer’s existing Subscription
for the preceding year permitted Trustpilot to automatically renew
for another year.” Id.

TDL alleges that Trustpilot sent autorenewal reminders from
a trustpilot.net domain to “prevent[] its customers from actually
receiving notice of their impending renewal dates.” Id. at @ 4.
Because all other communications from Trustpilot were sent from
the trustpilot.com domain, the renewal email “would go straight to
customers’ junk folders, preventing them from being seen until
subscribers were already auto-enrolled for the new year.” Id. at
q 4, 50-51. TDL alleges that Trustpilot knew that “using an
irregular sender domain .. . guarantees such messages will go to
junk.” Id. at @ 60. Trustpilot also did not use well-known email
authentication protocols to prevent the renewal email from going
to recipients’ spam folders. See id. at 7 62. For instance,
Trustpilot did not authenticate its trustpilot.net domain under
Domain-Based Message Authentication, Reporting, and Conformance
(“DMARC”). Id. at {4 63. Trustpilot’s “deviations from DMARC
protocol mean that the [trustpilot.net] domain has not been

recognized as an authentic sending domain by recipients .. . and

HOG SHC SEE FRIM PTE RA Mi YT INTERRED 2 SIE R SEIDEL
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 5 of 28

that emails sent from it, namely the Auto-Enroll Emails, have been
routed to junk.” Id. at @ 72.

The Amended Complaint further claims that cancelling a
subscription once it had been renewed was “difficult if not
impossible.” Id. at 7 55. Trustpilot “threatened legal action” if
Quasar did not pay for the automatically renewed subscription, and
“if Plaintiff [Quasar] sought to cancel against Trustpilot’s
cooperation, this risked Trustpilot’s reducing the online
visibility of positive reviews of Plaintiff.” Id.

TDL posits that Trustpilot concocted this scheme in response
to increasing financial pressure and consumer backlash.
Trustpilot’s parent company is a Danish corporate entity that
received start-up capital from Denmark’s national investment fund.
Id. at @ 23, 27. That source of funds “dried up” in 2018, and
Trustpilot needed to show private investors that, despite
Trustpilot’s losses and “struggle[s] to attract U.S. subscribers,”
the company was on “the road to profitability.” Id. at @ 30.

The road to profitability, however, was littered with
obstacles. In 2018 and 2019, British investigative journalists
reported that there was a secret, “preferred class of high-paying
[Trustpilot subscribers]” who “were able to have negative reviews
blocked or suppressed” in exchange for paying “untold” sums for
“bespoke Subscriptions.” Id. at 7 34, 36. The BBC reported that

when certain business subscribers flagged their negative reviews
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 6 of 28

of their businesses for removal, Trustpilot complied, effectively
enabling the subscribers to censor consumer dissatisfaction. Id.

at 937. The Times of London also reported that, despite

 

Trustpilot’s claims to affirmatively search for and remove fake
reviews, Trustpilot did not remove clearly fake, positive reviews
of high-paying subscriber businesses. Id. at 7 40-41.

In September 2019, as part of a campaign to deemphasize “self-
serving reviews,” Google changed how it embedded Trustpilot
content in its search results so that businesses’ Trustpilot
ratings would no longer appear in all search queries. Id. at 7 44~-
46. This meant that “Trustpilot customers who never had tried to
game the review system lost the primary benefit of their
Subscriptions.” Id. at @ 47. TDL claims that as investors and
ordinary subscriber businesses grew skeptical of Trustpilot’s
value, Trustpilot was driven to “trap... unsuspecting customers
into another year[’s subscription] without their knowledge.” Id.

at @ 48.

II. Procedural Background

 

In January 2021, TDL brought a putative class action lawsuit

pursuant to the Class Action Fairness Act of 2005 (“CAFA”) against

Trustpilot and its Danish parent company Trustpilot A/S. See

Compl., ECF No. 1. The Complaint alleged breach of contract, breach

of the implied covenant of good faith and fair dealing, unjust

SPIRE A TE ARTY LATO ERIS PUNE A MA A MN SN RUDI, WE RL RELI BLEND “PSE hsb SES aA HERS eS AP UN ae LEZEN

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 7 of 28

enrichment, violation of New York General Business Law § 349, and
violation of unfair business practices statutes in 17 other states.
See id. at @ 80-101. TDL sought class certification, compensatory
damages, pre- and post-judgment interest, attorney’s fees, and
costs. Id. at 33, 2 72. On March 12, Trustpilot moved to dismiss
the Complaint. See ECF No. 18. Two weeks later, TDL voluntarily
dismissed Trustpilot’s parent company from the case. See ECF No.
21. On April 8, 2021, TDL amended the Complaint to add Quasar as

a co-plaintiff. See ECF No. 24. Trustpilot again moved to dismiss.

See ECF No. 25.

LEGAL STANDARD
On a motion to dismiss for failure to state a claim, the Court
“accepts all of the complaint’s factual allegations as true and
draws all reasonable inferences in the plaintiffs’ favor.” Giunta
v. Dingman, 893 F.3d 73, 78-79 (2d Cir. 2018). The Court need not
accept as true conclusory allegations and “{t]hreadbare recitals

of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

 

662, 678 (2009). Setting aside such allegations, a “complaint must
contain sufficient factual matter, accepted as true, to ‘state a
claim for relief that is plausible on its face.’” Physicians
Healthsource, Inc. v. Boehringer Ingelheim Pharm., Inc., 847 F.3d
92, 94 (2d Cir. 2017) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).

 

 

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 8 of 28

For purposes of Rule 12(b), “the complaint is deemed to
include any written instrument attached to it as an exhibit or any
statements or documents incorporated in it by reference.” Cortec

Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991)).

 

A document extraneous to the complaint is “integral” to the
complaint and may be considered at the motion-to-dismiss stage if
the plaintiff relied upon the document’s terms and effect when

drafting the complaint. Chambers v. Time Warner, Inc., 282 F.3d

 

147, 152-53 (2d Cir. 2002). “When a plaintiff chooses not to attach
to the complaint or incorporate by reference a document upon which
it solely relies and which is integral to the complaint, the court
may nevertheless take the document into consideration in deciding
the defendant’s motion to dismiss, without converting the
proceeding to one for summary judgment.” Holowecki v. Fed. Exp.
Corp., 440 F.3d 558, 565-66 (2d Cir. 2006) (internal quotation
marks and alterations omitted). If a document integral to the
complaint contradicts that complaint, the document controls, and
the court need not accept the complaint’s allegations as true. See
Feick v. Fleener, 653 F.2d 69, 76 (2d Cir. 1981); TufAmerica, Inc.

vy. Diamond, 968 F.Supp.2d 588, 592 (S.D.N.Y. 2013); Barnum v.

Millbrook Care Ltd. Partnership, 850 F. Supp. 1227, 1232-33

 

(S.D.N.Y. 1994).

 

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 9 of 28

ANALYSIS

I. The Subscriber Agreements are integral to the Amended
Complaint.

 

Plaintiffs’ first claims are for breach of contract and for
breach of the covenant of good faith and fair dealing implied by
law in every contract. Plaintiffs’ arguments with respect to these,
and indeed all their claims, turn on whether the Plaintiffs were
charged in a manner they did not agree to, for services that they
did not agree to, at a price they did not agree to. See Am. Compl.
at ¢ 84 (class allegations), 87 (implied covenant of good faith
and fair dealing claim), 90 (contract claim), 93 (New York consumer
protection claim), 100 (multistate consumer protection claims). It
is little surprise then that the Amended Complaint repeatedly
refers to the terms of the subscription agreements entered into by
plaintiffs and others similarly situated. See id. 9 84-86, 89-90.

The subscription agreements, and especially the provisions of
those agreements alleged to have been breached, are therefore
integral to the Amended Complaint and may be considered by the
Court on a motion to dismiss. Chambers, 282 F.3d at 152-53.
Although this is a matter of procedure as to which federal law
governs, it appears to also be the law of New York that governs

substantive issues. See, e.g., Reznick v. Bluegreen Resorts Mgmt.,

 

Inc., 62 N.Y.S.3d 460, 462-63 (2d Dep’t 2017) (dismissing a breach

 

of contract claim when “[t]he complaint fails to allege the

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 10 of 28

provisions of any contract between the [parties] that the defendant
breached”).

In support of its motion to dismiss, Trustpilot provided the
Court with plaintiff Quasar’s subscription order forms and the
Service Subscription Agreements (the “Agreements”) effective on
each of Assignor and Quasar’s subscription dates. See Silverstein
Decl., ECF No. 27, Exs. 2-10. Plaintiffs ask us to ignore these
contracts, arguing that the agreements are “unauthenticated” and
beyond the pleadings. But plaintiffs do not assert that the Service
Subscription Agreements produced by Trustpilot are not the
contracts plaintiffs signed. In fact, at oral argument,
plaintiffs’ counsel claimed he had been unable to find and had
never seen a copy of the subscriber agreements upon which he had
based the Complaint.! see Oral Arg. Tr., ECF No. 31, at 5:2-16.

More generally, plaintiffs provided no reason to believe that
the contracts provided by defendant were not the contracts into
which plaintiffs entered. See Tr. 5:17-24 (conceding that “the
debate in this particular section is not whether or not the
contract is the contract”). Because the Amended Complaint relies
upon the terms and effect of the Service Subscription Agreements,

and there is no reason to doubt the accuracy, authenticity, or

 

1 Whether this calls for Rule 11 sanctions, the Court need not
decide at this time.

10
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 11 of 28

direct relevancy of the agreements provided by Trustpilot, the
Court will consider the agreements in evaluating the motion to
dismiss.

II. The Court denies the motion to dismiss plaintiff Trustpilot
Damages LLC for lack of standing.

 

 

Under New York’s anti-champerty statute, no corporation may
“directly or indirectly, itself or by or through its officers”
take assignment of “any claim or demand, with the intent and for
the purpose of bringing an action or proceeding thereon.” N.Y.
Jud. L. § 489. An assignment is champertous when the “intent to
sue on that claim” was the “primary purpose for, if not the sole
motivation behind, entering into the transaction.” Justinian

Capital SPC v. WestLB AG, 65 N.E.3d 1253, 1256 (N.Y. 2016) (quoting

 

Bluebird Partners, L.P. v. First Fid. Bank, N.A., 731 N.E.2d 581,

 

587 (N.Y. 2000)). In contrast, when the assignment of a right to
sue is incidental to a larger business transaction, the assignment

is not champertous. See, e.g., Fairchild Hiller Corp. v. McDonnell

 

Douglas Corp., 270 N.E.2d 691, 693 (N.Y. 1971). A champertous
assignment is void, “effectively den[ying] the Plaintiff standing

to assert a claim.” Gowen v. Helly Nahmad Gallery, Inc., 77

 

N.Y.S.3d 605, 631 (N.Y. Sup. Ct. 2018), aff’d, 95 N.Y.S.3d 62 (1st
Dep’t 2019). A corporation who is assigned a right for the primary
purpose of litigation is barred from recovery in this judicial

district, regardless of the entity’s place of incorporation. See,

11

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 12 of 28

e.g., Am. Optical Co. v. Curtiss, 56 F.R.D. 26, 30-31 (S.D.N.Y.

 

1971) (enforcing the anti-champerty statute against a
Massachusetts corporation, because the assignment “is contrary to
the public policy of New York” and a federal court sitting in
diversity could not permit such a suit to go forward); Refac Int'l,

Ltd. V. Lotus Dev. Corp, 131 F.R.D. 56, 58 (S.D.N.Y. 1990)

 

(enforcing the statute against a Canadian corporation).

Courts have suggested that an assignment is not void for
champerty when a plaintiff corporation “had such a relationship
with its assignors as to give it a substantial and legitimate
interest in the transactions involved in the suit.” See Am. Exp.

Co. v. Control Data Corp., 376 N.Y.S.2d 153, 154 (1st Dep’t 1975)

 

(per curiam); see also Tr. For the Certificate Holders of Merrill

 

Lynch Mortg. Inv’rs, Inc. v. Love Funding Corp., 918 N.E.2d 889,

 

895 (N.Y. 2009) (finding the champerty doctrine inapplicable when
a plaintiff who took assignment of a lender’s rights under a loan
purchase agreement “had a preexisting proprietary interest in the
loan”). This is not quite the case here. Though TDL brings a claim
that one of its principals could have brought individually, there
is no allegation that TDL had a pre-assignment interest in the
Trustpilot subscriptions at issue. Likewise, there is no
allegation that TDL contracted with Trustpilot or subscribed to
its services, or that Assignor purchased a business subscription

on TDL’s behalf. Moreover, in cases finding an assignment non-

12

SORE, I at
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 13 of 28

champertous because of the relationship between plaintiff and
assignor, the corporation acquired a right that it later sued to
enforce, rather than purchasing a cause of action untethered from

any other right. See Love Funding Corp., 918 N.B.2d at 891

 

(distinguishing between “one who acquires a right in order to make
money from litigating it and one who acquires a right in order to
enforce it”).

Moreover, plaintiffs offer no explanation for why TDL
acquired Assignor’s cause of action -- or indeed, why TDL exists
-- other than “to obtain justice for Trustpilot subscribers
affected by the violations described” in the Amended Complaint.

Am. Compl. at @ 17; see Erlich v. Ebco Ins. Exch., Ltd., 649

 

N.Y.5S.2d 672, 674 (lst Dep’t 1996) (dismissing claims as
champertous at summary judgment when plaintiff conceded that
assignment of claims was made to assert those claims in litigation,
and “[n]o other purpose for the assignment is even suggested”).
However, notwithstanding all this, whether an assignment is
champertous depends on the intent behind the assignment, a factual
inguiry not easily resolved at the motion to dismiss stage. See
Tr, for the Certificate Holders of Merrill Lynch Mortg. Inv’rs,

Inc. v. Love Funding Corp., 918 N.E.2d 889, 894 & n.6 (N.Y. 2009)

 

(observing that “{t]he inquiry into purpose is a factual one” and
the issue could be “amenable to summary judgment in an appropriate

case”); Fairchild Hiller Corp. v. McDonnell Douglas Corp., 270

13
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 14 of 28

N.E.2d 691, 693 (N.Y. 1971) (“[T]he question of intent and purpose
of the purchaser or assignee of a claim is usually a factual one
to be decided by the trier of facts.”). Accordingly, the Court
denies the motion to dismiss TDL from the suit for lack of
standing, but without prejudice to this issue being revisited on

an appropriate factual record.

IIL. Plaintiffs do not state a claim under New York General
Business Law § 349.

 

 

The Court now turns to the merits of the motion to dismiss.
While the Amended Complaint may describe some sharp practices on
the part of defendant, whether the blunt instrument of the law
prohibits these practices is another question. Plaintiffs first
allege that Trustpilot violated New York General Business Law § 349
by automatically renewing customer subscriptions in violation of
New York General Obligations Law § 5-903. See Am. Compl. 1 91-93,
96. Plaintiffs fail to state a claim under these provisions for
three separate reasons. First, plaintiffs have not plausibly
alleged that Trustpilot engaged in “consumer-oriented” conduct by
including an autorenewal provision in contracts with business
subscribers. Second, Trustpilot’s conduct was not deceptive.
Third, plaintiffs do not plausibly allege that the subscriber

agreements were contracts relating to personal property.

14
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 15 of 28

A. Trustpilot’s conduct was not consumer oriented.

 

Under section 349, a plaintiff must establish: “first, that
the challenged act or practice was consumer-oriented; second, that
it was misleading in a material way; and third, that the plaintiff
suffered injury as a result of the deceptive act.” Stutman v. Chem.
Bank, 731 N.E.2d 608, 611 (N.Y. 2000). Consumers are those who
“purchase goods and services for personal, family, or household

use.” Sheth v. N.Y. Life Ins. Co., 709 N.Y.S.2d 74, 75 (1st Dep’t

 

2000). Thus, “[b]usiness-to-business transactions and private
contract disputes unique to the parties do not typically give rise

to section 349 claims.” In re LIBOR-Based Fin. Instruments

 

Antitrust Litig., 2015 WL 6243526, at *92 (S.D.N.Y. Oct. 20, 2015).
A dispute between businesses implicates section 349 only when the
business is injured by “acts or practices that have a broader

impact on consumers at large.” Oswego Laborers’ Loc. 214 Pension

 

Fund v. Marine Midland Bank, N.A., 647 N.E.2d 741, 744 (N.Y. 1995);

 

see also Tropical Sails Corp. v. Yext, Inc., 2015 WL 2359098, at

 

*4 (S.D.N.Y. May 18, 2015).

Plaintiffs have not adequately pled that the challenged
practices were “consumer-oriented.” First, TDL, Quasar, and the
subscriber businesses they putatively represent are not consumers
themselves, because they did not purchase Trustpilot subscriptions

for personal, family, or household use.

15

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 16 of 28

Second, Plaintiffs do not plead that the disputed behaviors
affect consumers at large. Much of the Amended Complaint focuses
on review suppression and manipulation that could plausibly
distort consumer perceptions and thereby harm consumers. However,
these allegations are offered to explain the motive for
Trustpilot’s alleged autorenewal scheme, and none of the causes of
action arises from the harm the alleged review manipulation caused
consumers. Plaintiffs claim that Trustpilot’s autorenewal
practices were “consumer-oriented in that . . . Trustpilot reviews
concerning the Class members continued to appear online directed
at consumers . . . to a greater extent than they would have been.”
Am. Compl. @ 95. But Plaintiffs do not sue over the continued
visibility of reviews of their businesses; Plaintiffs complain
that they were charged for unwanted subscriptions. It is not enough
that some aspects of Trustpilot’s business are consumer oriented.
“[T]he challenged act” must be consumer-oriented to sustain a
section 349 claim. See Stutman, 731 N.E.2d at 611.

B. Trustpilot’s conduct was not deceptive.

 

Even if Trustpilot’s conduct were consumer-oriented,

Plaintiffs fail to allege a deceptive trade practice under New

16
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 17 of 28

York law.2 An autorenewal provision that is “specifically provided
for by the parties’ [agreement] and thus was fully disclosed
is not a deceptive business practice within the meaning of

General Business Law § 349(a).” Ludl Elecs. Products, Ltd. v. Wells

 

Fargo Fin. Leasing, Inc., 775 N.Y.S.2d 59, 61 (2d Dep’t 2004).

 

C. General Obligations Law § 5-903 does not apply.

 

Plaintiffs argue that Trustpilot has violated section 349 by
engaging in a business practice prohibited by New York General
Obligations law § 5-903. Under New York General Obligations Law §
5-903, an autorenewal provision in “a contract for service,

maintenance, or repair to or for any real or personal property” is

unenforceable unless the service provider reminds the recipient of

 

2 The Subscription Service Agreements each contain a New York
choice-of-law clause, see, e.g., Silverstein Decl., Ex. 2, at
§ 16.1, which must be enforced “so long as the chosen law bears a
reasonable relationship to the parties or the transaction.”
Welsbach Elec. Corp. v. MasTec N. Am., Inc., 859 N.E.2d 498, 500
(N.Y. 2006). Plaintiff Trustpilot Damages LLC maintains an office
in New York, Assignor is headquartered in New York, and Trustpilot
maintains its principal place of business in New York. Am. Compl.
q 17-18, 22. New York law therefore bears a reasonable relationship
to the parties, and it would not be unfair to enforce the choice-
of-law clause. A further conflict-of-laws analysis is thus
unnecessary. Ministers and Missionaries Ben. Bd. v. Snow, 495 N.E.3d

 

 

917 (N.Y. 2015) (“[W]hen the parties have chosen New York law to
govern their dispute . . . New York courts should not engage in
any conflicts analysis.”). Since New York law governs, it follows

that the deceptive trade practice claims brought under other
states’ laws must be dismissed.

17
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 18 of 28

the autorenewal provision in writing at least 15 but no more than
30 days before the cancellation deadline. N.Y. Gen. Oblig. Law §$
5-903(2).

Courts must “generously” read the phrase “service,
maintenance or repair to or for any real or personal property” to
address “the variegated evil the statute was intended to meet.”

Tel. Secretarial Serv. v. Sherman, 284 N.Y.S.2d 384, 385-86 (2d

 

Dep’t 1967) (holding that the autorenewal statute applied to a
telephone answering service, because the defendant provided the
service of recording and relaying messages to or for a telephone
in a doctor’s office). Accordingly, courts have interpreted
“personal property” to encompass both tangible and intellectual

property. Healthcare 1.Q9., LLC v. Tsai Chung Chao, 986 N.Y.S.2d

 

42, 45-46 (lst Dep’t 2014).
However, the autorenewal law is not boundless. It does not
apply to “personal services contracts,” such as consulting or

administrative services contracts. Donald Rubin, Inc. v. Schwartz,

 

559 N.Y.S.2d 307, 310 (lst Dep’t 1990) (finding statute
inapplicable to contract to provide budgeting and staffing

advice); Prial v. Supreme Court Uniformed Officers Ass'n, 397

 

N.Y.S.2d 528, 530 (lst Dep’t 1977) (declining to apply statute to

attorney retainer agreement); see also Carbo Indus., Inc. Vv.

 

Refining & Mktg., 154 F. App’x 218, 219-20 (2d Cir. 2005)

 

(acknowledging exception for personal services contracts). New

18

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 19 of 28

York state courts have been unwilling to apply the statute to so-
called “property” that does not “hav[e] an existence separate and
apart” from the services provided under the contract. See

Healthcare I.Q., LLC, 986 N.Y.S.2d at 46; see also, e.g., Trepp,

 

 

LLC v. McCord Dev., Inc., 953 N.Y.S.2d 600, 600 (ist Dep’t 2012)

 

(finding statute inapplicable to “contract under which plaintiff
agreed to give defendant access to its information and analytics”

on mortgage-backed securities); Wornow v. Register.Com, Inc., 778

 

N.Y.S.2d 25, 26 (1st Dep’t 2004) (refusing to apply statute to a
contract relating to a domain name that was not patented or
trademarked).

New York’s autorenewal law does not render the contract
provision unenforceable, because the Trustpilot subscription
agreements are not “contracts for service to or for any real or
personal property,” whether tangible ofr intellectual. The
subscription agreements are contracts to provide analytical
consumer insight data to businesses and to enable businesses to
display Trustpilot reviews on their websites and social media
accounts. See Am. Compl. @ 3, 36, 42; see also, e.g., Silverstein
Decl., Ex. 2, at § 2.1.6 (describing “review insights service”).
Plaintiffs do not plead that they own either the consumer insight
data or the Trustpilot reviews of their businesses. See Wornow,
778 N.Y.S.2d at 26 (holding that because “a domain name that is

not trademarked or patented is not personal property, but rather

19
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 20 of 28

a contract right that cannot exist separate and apart from the
services performed . . . General Obligations Law § 5-903... is
inapplicable”).

Plaintiffs overstate the holding of the main case upon which

they rely: Healthcare 1I.Q., LLC v. Tsai Chung Chao, 986 N.Y.S.2d

 

42, 45-46 (ist Dep’t 2014). Contrary to the plaintiffs’ claims,
the holding in this case does not stand for the broad proposition
that electronic data is personal property within the meaning of

section 5-903. In Healthcare 1.Q., LLC, the Appellate Division

 

applied section 5-903 to an agreement that licensed medical billing
software from a healthcare services company to a doctor’s office.
Id. at 43. The licensing agreement required the doctor’s office to
turn over voluminous paper records so that the healthcare services
company could digitize, process, organize, and maintain the
records for billing and reimbursement. Id. The court reasoned that
the services “related to the billing and medical records of the
practice, which are personal property.” Id. at 46.

Here, however, plaintiffs do not allege that subscriber
businesses provided Trustpilot with comment cards accumulated over
the years so that Trustpilot could generate digital reviews and
provide analysis. Nor do Plaintiffs argue that they own copyrights
in the reviews’ text or have patented a method of computing

consumer satisfaction. Instead, the rights to access consumer

insight data and to reproduce and display Trustpilot reviews are

20
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 21 of 28

“contract right[s] that cannot exist separate and apart from the
services performed.” Wornow, 778 N.Y.S.2d at 26. Thus, New York
General Obligations Law § 5-903 does not apply and cannot be the

basis for a violation of New York General Business Law § 349.

IV. Plaintiffs do not state a claim for breach of contract.

 

Plaintiffs must plead the existence of a valid contract,
performance by the plaintiff, breach by the defendant, and damages
to state a claim for breach of contract under New York Law. See,

e.g., Eternity Global Master Fund Ltd. v. Morgan Guaranty Trust

 

Co. of New York, 375 F.3d 168, 177 (2d Cir. 2004). The plaintiff
must identify the essential terms of the contract, including a
specific provision of the contract that was breached, to state a

claim. See NFA Grp. V. Lotus Research, Inc., 120 N.Y.S.3d 75, 76

 

(2d Dep’t 2020); Woodhill Elec. v. Jeffrey Beamish, Inc., 904

 

N.Y.S.2d 232, 233 (1st Dep’t 2010); Shields v. Sch. of Law, Hofstra

Univ., 431 N.Y.S.2d 60, 62 (2d Dep’t 1980) (observing that when a

 

plaintiff does not plead the contractual provisions a defendant
breached, “there is no basis to conclude that [the defendant’s
conduct] involved anything other than the exercise of

discretion, unfettered by contract and unreviewable by courts”).
Dismissal is warranted when the contract’s unambiguous language

forecloses the plaintiff’s claim. See Photopaint Techs., LLC v.

 

21

 

 

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 22 of 28

Smartlens Corp., 335 F.3d 152, 160 (2d Cir. 2003); Spinelli v.

Nat’l Football League, 96 F. Supp. 81, 131 (S.D.N.Y. 2015).

 

The Amended Complaint offers broad, conclusory, and sometimes
contradictory assertions about what the Agreements either did not
allow or did not address. For instance, plaintiffs allege that the
subscription agreements did not “permit[] Trustpilot to... raise
rates,” but do not allege that the autorenewal or any other
specific provision promised that Trustpilot would hold rates
steady. See id. Similarly, the Amended Complaint decries at length
Trustpilot’s use of an unexpected domain to send “renewal-reminder
emails.” See id. at § 14. 87, 90. But plaintiffs do not plead that :
any contractual provision required Trustpilot to send renewal
reminder communications from a trustpilot.com domain, or to remind
customers to cancel their subscriptions or face renewal. Indeed,
the only specific contractual provision identified in the Amended
Complaint is an autorenewal provision “whereby customers were
automatically re-enrolled for another year unless the customer
gave notice of an intent to cancel.” See Am. Compl. ff 4.

Yet, the Amended Complaint somehow asserts that the
“Subscriptions into which Class members entered did not permit
Trustpilot to automatically renew for another | year’s
Subscription.” Id. at @ 87, 90. Given the express autorenewal
provision (as described more fully below), this conclusory

assertion is unsupportable. And, in any event, without identifying

22
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 23 of 28

a specific provision of the Service Subscription Agreements that
Trustpilot breached, plaintiffs cannot succeed on their breach of
contract claim.

Indeed, the terms of the contracts themselves do not support
any of plaintiffs’ breach of contract claims.? Regarding
autorenewal, the Service Subscription Agreements each provide that
“fo]n the last day of the Initial term” and “on each subsequent
anniversary of that date, the Agreement will automatically be
renewed” at a “non-discounted price for an additional period of
Same duration as the Initial term.” Silverstein Decl., Ex. 2
(November 2016 Agreement), at § 7.2; Ex. 5 (Aug. 2015 Agreement),
at § 7.2; Ex. 8 (April 2019 Agreement), at § 7.2; Ex. 10 (January
2020 Agreement). However, if a subscriber business “notifies
[Trustpilot] of its intent not to renew” by sending an email to
support@trustpilot.com “no less than thirty (30) days prior to the
end of the then-current term,” the subscription will be cancelled.

Id.

 

3 The Agreements contain trivial differences that are not material
to plaintiffs’ claims. The Agreements that went into effect after
November 2016 do not include a comma after the phrase “Initial
Term,” introduce the adverbs “then-current, standard” to modify
the phrase “non-discounted price,” and give Trustpilot the
reciprocal right to give notice of intent to cancel a subscription.
Compare Silverstein Decl., Ex 5 (Aug. 2015) with id. at Ex. 2, at
§ 7.2; Ex. 8, at § 7.2; and Ex. 10, at § 1.3.

23
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 24 of 28

Plaintiffs claim that Trustpilot breached the agreements by
renewing subscriptions, usually at a higher subscription price,
without first sending a reminder email from a trustpilot.com
domain. See Am. Compl. @ 87. However, the contracts explicitly
state that Trustpilot will automatically renew subscriptions at a
“non-discounted price” unless instructed otherwise. The contracts
state that Trustpilot “will inform Customer of any changes in
Trustpilot’s prices for the subsequent renewal term . . . by
written notice no later than forty-five (45) days prior to the
expiration of the current term,” but the contracts do not specify
the email address or domain from which customers must receive such
notice. See, e.g., Silverstein Decl., Ex. 2, at § 5.1. There is no
breach of contract where a defendant complies with the autorenewal
terms of a contract and does not refuse to honor customers’

requests to cancel their contracts. See Mazzola v. Roomster Corp.,

 

849 F. Supp. 2d 395, 403 (S.D.N.Y. 2012). Accordingly, plaintiffs

fail to state a claim for breach of contract.

Vv. Plaintiffs do not state a claim for breach of the implied
covenant of good faith and fair dealing.

 

 

Contracts governed by New York law contain an implied covenant
to refrain from any action “which will have the effect of
destroying or injuring the right of the other party to receive the

fruits of the contract.” Dalton v. Educ. Testing Serv., 663 N.E.2d

 

289, 291 (N.Y. 1995) (quoting Kirke La Shelle Co. v. Armstrong

 

24

SNOT AAA EBINPRERT NOINATe F ae ARERS Gu he be GA Me, SAYERS ORT
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 25 of 28

Co., 188 N.E. 163, 167 (N.Y. 1933)). The implied covenant cannot
be inconsistent with the express terms of a contract, nor can it

be used to add contract terms not bargained for. See Murphy v. Am.

 

Home Prods. Corp., 448 N.E. 2d 87, 91 (N.Y. 1983). If “a breach of

 

contract claim, based upon the same facts, is also pled,” courts
applying New York law “do[] not recognize a separate cause of
action for breach of the implied covenant of good faith and fair

“a

dealing.” Harris v. Provident Life & Accident Ins. Co., 310 F.3d

 

73, 81 (2d Cir. 2002).

The good faith and fair dealing claim also alleges that
Trustpilot failed to take steps to keep the autorenewal reminder
email from going to recipients’ spam folders and to make the
autorenewal terms and cancellation procedure more obvious to
subscribers. See id. at @ 87(e)-(j). But because the contract
clearly sets forth an autorenewal procedure, the proper way to
avoid autorenewal, and the notices of price changes that the
subscribers can expect to receive before renewal, the court cannot
add or imply different contractual rights on the same subject. See

Hartford Fire Ins. Co. v. Federated Dept. Stores, Inc., 723 F.

 

Supp. 976, 991 (S.D.N.Y. 1989).

The remaining allegations in support of plaintiffs’ good
faith and fair dealing claim are duplicative of the breach of
contract claim. In support of both causes of action, plaintiffs

allege that Trustpilot “endeavored to impose another year’s

25

 

 

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 26 of 28

Subscription” on class members at higher rates although “the prior
Subscription . . . did not permit Trustpilot to automatically
renew],” and “administerfed] the Subscriptions such that a
minority of high-paying, preferred customers received

ua

extraordinary benefits,” which “would, if uncovered, diminish the
overall value of Subscriptions generally.” Compare Am. Compl. at

G@ 87 (a)-(d) with id. at J 90(a)-(c). Because plaintiffs’ claims

 

for breach of contract and breach of the implied covenant of good
faith and fair dealing arise from the same facts and seek the same
damages, the latter claim is duplicative and must be dismissed.

See Amcan Holdings, Inc. v. Canadian Imperial Bank of Com., 894

 

N.Y.S.2d 47, 49 (lst Dep’t 2010); see also Mill Fin., LLC v.

 

Gillett, 992 N.Y.S.2d 20, 25 (1st Dep’t 2014) (“Where a good faith
claim arises from the same facts and seeks the same damages as a

breach of contract claim, it should be dismissed.”).

VI. Plaintiffs do not state a claim for unjust enrichment.

 

A plaintiff may plead breach of contract and unjust enrichment
in the alternative when the plaintiff “dispute[s] the existence
and enforceability of [the] contract” at issue. First Class
Concrete Corp., 91 N.Y.S.3d at 443. However, a plaintiff cannot
maintain an unjust enrichment claim when there is a “valid and
enforceable contract between the parties covering the dispute at

issue.” AHA Sales, Inc. v. Creative Bath Prods., Inc., 867 N.Y.S.2d

 

26

 

 

 

 
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 27 of 28

169, 180 (2d Dep’t 2008); see also Clark-Fitzpatrick, Inc. v. Long

 

Island R.R. Co., 516 N.E.2d 190, 193 (N.Y. 1987) (explaining that
a “quasi contract” is a legal fiction created “to prevent a party’s
unjust enrichment,” and thus “(t]he existence of a valid and
enforceable written contract governing a particular subject matter
ordinarily precludes recovery in quasi contract for events rising
out of the same subject matter”).

The existence of a valid and enforceable Service Subscription

Agreements precludes) plaintiffs’ unjust enrichment claim.’

 

4 Plaintiffs advance a meritless argument that the autorenewal
provisions of the subscriber agreements are unenforceable. But
plaintiffs do not state a claim for unjust enrichment, even if
pleaded in the alternative. To state a claim for unjust enrichment,
a plaintiff must plausibly allege that the defendant was enriched
at the plaintiff’s expense and that it is “against equity and good
conscience to permit [the defendant] to retain what is sought to
be recovered.” Cruz v. McAneney, 816 N.Y.S.2d 486, 490-91 (2d Dep’t
2006). It is not contrary to equity and good conscience to allow
Trustpilot to keep the benefit of its bargain. Plaintiffs claim
that “Trustpilot derived substantial, unjustified and exorbitant
sums for itself . . . after unlawfully imposing another year’s
Subscription.” Am. Compl. @ 104. But as discussed above, the
Service Subscription Agreements disclosed that Trustpilot would
renew subscriptions annually unless Trustpilot received a
cancellation notice. Plaintiffs assert that “if Plaintiff sought
to cancel against Trustpilot’s cooperation, this risked
Trustpilot’s reducing the online visibility of positive reviews of
Plaintiff.” Id. But only Trustpilot’s subscriber businesses can
“control[] how consumer reviews about them are displayed online.”
Id. at 7 4, 36. Reduced online visibility is a natural consequence
of no longer being a subscriber business. This allegation amounts
to a complaint that if a subscriber stopped making the agreed-upon
payments, Trustpilot would stop providing the agreed-upon
benefits. There is no injustice in that.

27
Case 1:21-cv-00432-JSR Document 33 Filed 06/29/21 Page 28 of 28

Plaintiffs premise their unjust enrichment claim on allegations
that Trustpilot “unlawfully impos[ed] another year’s Subscription”
on its subscribers. See Am. Compl. @{ 104. The conditions under
which Trustpilot can renew its customers’ subscriptions are
clearly set forth in the Service Subscription Agreements under the
heading “Automatic renewal.” See Silverstein Decl., Ex. 2 at §
7.2; Ex. 5 at § 7.2; Ex. 8 at § 7.2; Ex. 10 at § 1.2 (explaining
the renewal and termination procedures). The contract permitted
Trustpilot to “impose” annual subscriptions on its customers until
Trustpilot received notice of the customer’s intent to cancel. Id.
Because contractual provisions cover the same territory as
Plaintiffs’ unjust enrichment claim, the claim must be dismissed.
In short, plaintiffs may have entered into agreements that they
now view as unfair, but they got what they agreed to, and so cannot
plausibly claim that the defendant was unjustly enriched.
CONCLUSION
For the foregoing reasons, the Court hereby dismisses the

Amended Complaint in its entirety and with prejudice. Clerk to

enter judgment.

 

SO ORDERED.
Dated: New York, NY S00 LE7
4 —/
gune LY, 2021 JED S. RAKOFF, U.S.D.d.

28
